MEMORANDUM **
Manjinder Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review for substantial evidence the BIA’s adverse credibility determination. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s determination that Kaur failed to establish that she filed her asylum application within one year of her arrival in the United States. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir.2005).
Substantial evidence supports the BIA’s adverse credibility determination because *654Kaur’s inconsistent evidence regarding whether she was employed as a teacher in August 2001 goes to the heart of the reasons for her alleged first arrest. See Li, 378 F.3d at 964. In the absence of credible testimony, Kaur did not present sufficient evidence to establish eligibility for withholding of removal or relief under the CAT. See Farah v. Ashcroft, 348 F.3d 1153, 1155-57 (9th Cir.2003).
We need not address the BIA’s alternative determinations.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.